--------------------------------------------------------------------------------

Exhibit 10.59
 
SUPPORT AGREEMENT
 
This Support Agreement (“Agreement”) is entered into as of May 11, 2011 (the
“Effective Date”), by and between Justin L. Smith (“Smith”), and Alan M.
Meckler (“Stockholder”).
 
Recitals
  
A.   Stockholder is a holder of record or the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain shares of capital stock of WebMediaBrands Inc., a
Delaware corporation (the “Company”).
 
B.   Smith is the founder, chief executive officer and largest stockholder of
Inside Network, Inc., a California corporation (“INI”).
 
C.   The Company, Smith and the other holders of INI equity securities are
entering into a Stock Purchase Agreement of even date herewith (the “Purchase
Agreement”) pursuant to which the Company is agreeing to acquire all of the
issued and outstanding capital stock of INI (the “Acquisition”).
 
D.   In order to induce Smith to enter into the Purchase Agreement, Stockholder
is entering into this Agreement.
 
Agreement
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
ARTICLE I
 
Certain Definitions
 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Purchase Agreement.  For purposes of this Agreement:
 
1.1   “Change of Control” shall mean (A) the closing of the sale, lease,
transfer or other disposition of all or substantially all of the assets of the
Company, (B) the consummation of the merger or consolidation of the Company with
or into another Person (except a merger or consolidation in which the holders of
capital stock of the Company immediately prior to such merger or consolidation
continue to hold at least fifty percent (50%) of the voting power of the
outstanding capital stock of the Company or the surviving or acquiring Person),
(C) whether in one transaction or a series of related transactions, the closing
of the transfer (whether by merger, consolidation or otherwise) to, or the
closing of a tender offer by, a Person or group of affiliated Persons (other
than an underwriter of the Company’s securities), of the securities of this
Company, if, after such closing, such Person or group of affiliated Persons
would hold outstanding stock with fifty percent (50%) or more of the voting
power of the Company, (D) a liquidation, dissolution or winding up of the
Company or (E) the exclusive, irrevocable licensing of substantially all of the
intellectual property of the Company.
 
1.2   “Designated Securities” shall mean those Subject Securities that are
entitled to be voted on the composition of the Company’s board of directors over
which Stockholder has voting control (within the meaning of Rule 13d-3 under the
Exchange Act).
 
1.3   Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (a) is the record owner of such security; or (b) is the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
such security.
 
1.4   “Person” shall mean any (a) individual, (b) corporation, limited liability
company, partnership or other entity, or (c) governmental authority.
  
 
1

--------------------------------------------------------------------------------

 
  
1.5   “Subject Securities” shall mean, during the period from the date of this
Agreement through the Voting Covenant Expiration Date, all securities of the
Company (including all shares of capital stock of the Company and all options,
warrants and other rights to acquire shares of capital stock of the Company)
Owned by Stockholder as of (a) the record date of any meeting of the
stockholders of the Company, however called, or (b) the effective date of any
written action by consent of stockholders of the Company.
 
1.6   A Person shall be deemed to have effected a “Transfer” of a security if
such Person directly or indirectly: (a) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Smith; (b) enters into an agreement or
commitment contemplating the possible sale of, pledge of, encumbrance of, grant
of an option with respect to, transfer of or disposition of such security or any
interest therein to any Person other than Smith; or (c) reduces such Person’s
beneficial ownership of, interest in or risk relating to such security.
 
1.7   “Voting Covenant Expiration Date” shall mean the earliest of (a) the third
anniversary of the Effective Date; (b) the date on which Smith’s employment with
the Company terminates for “Cause” (as such term is defined in that certain
Employment Agreement between the Company and Smith dated as of the date hereof
(the “Employment Agreement”)); (c) if Smith’s employment with the Company
terminates for any reason other than “Cause,” the later of the date on which
Smith’s employment with the Company terminates and the second anniversary of the
Effective Date; (d) an uncured material breach by Smith of any provision of
Section 6 (Restrictive Covenants) of the Employment Agreement; (e) a Change of
Control; or (f) the date on which Smith first ceases to Own at least 500,000
shares of common stock of the Company (subject to adjustment for stock splits,
combinations and similar adjustments).
 
ARTICLE II
 
Voting of Shares
 
2.1   Voting Covenant.  Stockholder hereby agrees that, prior to the Voting
Covenant Expiration Date, at any meeting of the stockholders of the Company,
however called, and in any written action by consent of stockholders of the
Company, unless otherwise directed in writing by Smith, Stockholder shall cause
the Designated Securities to be voted in favor of the election of Smith to the
Board of Directors of the Company (but only to the extent Smith has met the
criteria of the Nominating Committee of the Board of Directors and has agreed to
be so nominated to, and to serve on, the Board of Directors).  Prior to the
Voting Covenant Expiration Date, Stockholder shall not enter into any agreement
or understanding with any Person to vote or give instructions in any manner
inconsistent with the preceding sentence.  The parties agree that Stockholder
may vote the Designated Securities, in any other manner, on all other matters
not expressly agreed to in this Section 2.1.
 
2.2   No Restrictions on Transfer.  Nothing in this Agreement prohibits or
otherwise restricts Stockholder from effecting a Transfer of the Subject
Securities, provided, however, that any such Transfer of Subject Securities in
any single transaction or series of related transactions constituting more than
10% of the Stockholder’s Subject Securities at the Effective Date shall only
occur with a similar obligation on the part of the transferee to vote such
Transferred Subject Securities consistent with the obligations hereunder.
 
2.3   Proxy.  Contemporaneously with the execution of this
Agreement:  (i) Stockholder shall deliver to Smith a proxy in substantially the
form attached to this Agreement as Exhibit A, which shall be irrevocable to the
fullest extent permitted by law prior to the Voting Covenant Expiration Date
with respect to the shares referred to therein (the “Proxy”); and
(ii) Stockholder shall use commercially reasonable efforts to cause to be
delivered to Smith an additional proxy (in substantially the form attached
hereto as Exhibit A) executed on behalf of the record owner of any outstanding
Designated Shares of the Company that are owned beneficially (within the meaning
of Rule 13d-3 under the Exchange Act), but not of record, by Stockholder.
  
 
2

--------------------------------------------------------------------------------

 
  
ARTICLE III
 
Representations and Warranties of Stockholder
 
Stockholder hereby represents and warrants to Smith as follows:
 
3.1   Authorization, etc. Stockholder has the right, power, authority and
capacity to execute and deliver this Agreement and the Proxy and to perform his
or its obligations hereunder and thereunder.  This Agreement and the Proxy have
been duly executed and delivered by Stockholder and constitute legal, valid and
binding obligations of Stockholder, enforceable against Stockholder in
accordance with their terms, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.
 
3.2   No Conflicts or Consents.
 
(a)   The execution and delivery of this Agreement and the Proxy by Stockholder
do not, and the performance of this Agreement and the Proxy by Stockholder will
not: (i) conflict with or violate any law, rule, regulation, order, decree or
judgment applicable to Stockholder or by which he or it or any of his or its
properties is or may be bound or affected; or (ii) result in or constitute (with
or without notice or lapse of time) any breach of or default under, or give to
any other Person (with or without notice or lapse of time) any right of
termination, amendment, acceleration or cancellation of, or result (with or
without notice or lapse of time) in the creation of any encumbrance or
restriction on any of the Subject Securities pursuant to, any contract to which
Stockholder is a party or by which Stockholder or any of his or its Affiliates
or properties is or may be bound or affected.
   
(b)   The execution and delivery of this Agreement and the Proxy by Stockholder
do not, and the performance of this Agreement and the Proxy by Stockholder will
not, require any consent or approval of or notice to any Person.
 
3.3   Title to Securities.  As of the date of this Agreement:  (a) Stockholder
holds of record (free and clear of any encumbrances or restrictions other than
encumbrances and restrictions in favor of Smith pursuant to this Agreement and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, the Exchange Act, and the
“blue sky” laws of the various states of the United States) the number of
outstanding shares of capital stock of the Company set forth under the heading
“Shares Held of Record” on the signature page hereof; (b) Stockholder holds
(free and clear of any encumbrances or restrictions) the options, warrants and
other rights to acquire shares of capital stock of the Company set forth under
the heading “Options and Other Rights” on the signature page hereof;
(c) Stockholder Owns the additional securities of the Company set forth under
the heading “Additional Securities Beneficially Owned” on the signature page
hereof; and (d) Stockholder does not directly or indirectly Own any shares of
capital stock or other securities of the Company, or any option, warrant or
other right to acquire (by purchase, conversion or otherwise) any shares of
capital stock or other securities of the Company, other than the shares and
options, warrants and other rights set forth on the signature page hereof.
 
3.4   Accuracy of Representations.  The representations and warranties contained
in this Agreement are accurate in all respects as of the date of this Agreement.
 
ARTICLE IV
 
Additional Covenants of Stockholder
 
4.1   Further Assurances.  From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall use commercially reasonable efforts to
take such further actions, as Smith may reasonably request for the purpose of
carrying out and furthering the intent of this Agreement.
  
 
3

--------------------------------------------------------------------------------

 
   
ARTICLE V
 
Miscellaneous
 
5.1   Action in Stockholder Capacity Only.  The parties acknowledge that this
Agreement is entered into by Stockholder in his capacity as Owner of the Subject
Securities and that nothing in this Agreement shall in any way restrict or limit
any director or officer of the Company (including, without limitation,
Stockholder) from taking any action in his or her capacity as a director or
officer of the Company that he or she, in good faith, reasonably believes is
necessary for him or her to comply with his or her fiduciary duties as a
director or officer of the Company, and no such action taken (or omitted to be
taken) by Stockholder in any such capacity shall be deemed to constitute a
breach of or a default under any provision of this Agreement; provided, however,
that Stockholder in his capacity as Owner of the Subject Securities is obligated
to comply with the terms of this Agreement.  Smith acknowledges that Stockholder
cannot bind the Company in connection with any matter contemplated hereby, and
is not so binding the Company hereunder, without the express written
authorization of the Company’s Board of Directors.
 
5.2   Survival of Representations, Warranties and Agreements.  All
representations, warranties, covenants and agreements made by Stockholder in
this Agreement shall survive until the Voting Covenant Expiration Date.
 
5.3   Expenses.  All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
 
5.4   Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt between 9:00 am and 5:00 pm local time
on a Business Day, or at 9:00 am local time on the next Business Day if
delivered other than between 9:00 am and 5:00 pm local time on a Business Day)
by delivery in person, by an internationally recognized overnight courier
service, by facsimile or registered or certified mail (postage prepaid, return
receipt requested) to the respective parties to this Agreement at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 5.4):
 
if to Stockholder:
 
at the address set forth on the signature page hereof; and
 
with a copy (which shall not constitute notice) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Facsimile: (919) 781-4865
Attention: David L. Wilke, Esq.
   
 
4

--------------------------------------------------------------------------------

 
 
if to Smith:
 
Justin L. Smith
2328 Williams Street
Palo Alto, CA 94306
Tel No.: (650) 468-5175
Fax No.: (650) 618-2788
 
with a copy (which shall not constitute notice) to:
 
Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Attention: R. Todd Johnson, Esq.
Tel No.: (650) 739-3999
Fax No.: (650) 739-3900
 
5.5   Severability.  If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) the invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement.  Each provision of this
Agreement is separable from every other provision of this Agreement, and each
part of each provision of this Agreement is separable from every other part of
such provision.
 
5.6   Entire Agreement.  This Agreement, the Proxy and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto.  No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.
 
5.7   Assignment; Binding Effect.  Neither this Agreement nor any of the
interests or obligations hereunder may be assigned or delegated by Stockholder
or Smith, and any attempted or purported assignment or delegation of any of such
interests or obligations shall be void.  This Agreement shall only be binding
upon the parties hereto, and shall not be binding upon any third party,
including any purchaser, transferee, or assignee of the Subject Securities.
 
5.7   Indemnification. Stockholder shall hold harmless and indemnify Smith from
and against, and shall compensate and reimburse Smith for, any loss, damage,
claim, liability, fee (including attorneys’ fees), demand, cost or expense
(regardless of whether or not such loss, damage, claim, liability, fee, demand,
cost or expense relates to a third-party claim) that is directly or indirectly
suffered or incurred by Smith, or to which Smith otherwise becomes subject, and
that arises directly or indirectly from, or relates directly or indirectly to,
(a) any inaccuracy in or breach of any representation or warranty contained in
this Agreement, or (b) any failure on the part of Stockholder to observe,
perform or abide by, or any other breach of, any restriction, covenant,
obligation or other provision contained in this Agreement or in the Proxy.
  
 
5

--------------------------------------------------------------------------------

 
  
5.9   Specific Performance.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement or the Proxy
were not performed in accordance with its specific terms or were otherwise
breached.  Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Agreement
or in the Proxy, Smith shall be entitled (in addition to any other remedy that
may be available to it, including monetary damages) to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach.  Stockholder further agrees that neither Smith
nor any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 5.9, and Stockholder irrevocably waives any right he
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.
 
5.10   Non-Exclusivity.  The rights and remedies of Smith under this Agreement
are not exclusive of or limited by any other rights or remedies which it may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).  Without limiting the generality of the
foregoing, the rights and remedies of Smith under this Agreement, and the
obligations and liabilities of Stockholder under this Agreement, are in addition
to their respective rights, remedies, obligations and liabilities under common
law requirements and under all applicable statutes, rules and
regulations.  Nothing in this Agreement shall limit any of Stockholder’s
obligations, or the rights or remedies of Smith, under any other agreement
between Smith and Stockholder; and nothing in any such agreement shall limit any
of Stockholder’s obligations, or any of the rights or remedies of Smith, under
this Agreement.
 
5.11   Governing Law; Venue.
 
(a)   This Agreement and the Proxy shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to principles of conflicts of laws).
  
(b)   Any legal action or other legal proceeding relating to this Agreement or
the Proxy or the enforcement of any provision of this Agreement or the Proxy may
be brought or otherwise commenced in any state or federal court located in the
State of New York. Each party:
   
(i)    expressly and irrevocably consents and submits to the jurisdiction of
each state and federal court located in the State of New York in connection with
any such legal proceeding;
 
(ii)    agrees that service of any process, summons, notice or document by U.S.
mail addressed to him or it at the address set forth on the signature page
hereof shall constitute effective service of such process, summons, notice or
document for purposes of any such legal proceeding;
 
(iii)   agrees that each state and federal court located in the State of New
York shall be deemed to be a convenient forum; and
 
(iv)    agrees not to assert (by way of motion, as a defense or otherwise), in
any such legal proceeding commenced in any state or federal court located in the
State of Delaware, any claim that such party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
 
(c)   EACH PARTY IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH
ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE PROXY OR THE ENFORCEMENT
OF ANY PROVISION OF THIS AGREEMENT OR THE PROXY.
  
 
6

--------------------------------------------------------------------------------

 
  
5.12   Counterparts.  This Agreement may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
 
5.13   Captions.  The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
 
5.14   Attorneys’ Fees.  In any legal action or other legal proceeding relating
to this Agreement or the enforcement of any provision of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees, costs
and disbursements (in addition to any other relief to which the prevailing party
may be entitled).
 
5.15   Waiver.  No failure on the part of a party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of a party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.  Neither party shall be deemed to have waived any claim available to
such party arising out of this Agreement, or any power, right, privilege or
remedy of such party under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of such party; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.
 
5.16   Construction.
 
(a)   For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
 
(b)   The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)   As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d)   Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
  
 
7

--------------------------------------------------------------------------------

 
  
In Witness Whereof, Smith and Stockholder have caused this Agreement to be
executed as of the date first written above.
 
  

  /s/ Justin L. Smith   Justin L. Smith         Address:                 
Facsimile:                    /s/ Alan M. Meckler   Alan M. Meckler        
Address:  50 Washington Street      South Norwalk, CT 06854         Facsimile:
(203) 831-0252      

 
 
 
Shares Held of Record
 
Options and Other Rights
 
Additional Securities Beneficially Owned
         

   

 
8

--------------------------------------------------------------------------------

 
   
Exhibit A
Form Of Irrevocable Proxy
 
The undersigned stockholder (the “Stockholder”) of WebMediaBrands Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Justin L. Smith the attorney and
proxy of the Stockholder with full power of substitution and resubstitution, to
the full extent of the Stockholder’s rights with respect to the outstanding
shares of capital stock of the Company owned of record by the Stockholder as of
(i) the record date of any meeting of the stockholders of the Company, however
called, or (ii) the effective date of any written action by consent of
stockholders of the Company (the “Shares”), for the sole purpose expressly
provided in this proxy.  Upon the execution hereof, all prior proxies given by
the Stockholder with respect to any of the Shares are hereby revoked, and the
Stockholder agrees that no subsequent proxies will be given with respect to any
of the Shares.
 
This proxy is irrevocable, is coupled with an interest and is granted in
connection with the Support Agreement, dated as of the date hereof, between
Smith and the Stockholder (the “Support Agreement”), and is granted in
consideration of Smith entering into the Stock Purchase Agreement, dated as of
the date hereof, between the stockholders of Inside Network, Inc., a California
corporation, the Company and Smith as Stockholder Representative (the “Purchase
Agreement”).  This proxy will terminate on the Voting Covenant Expiration Date
(as defined in the Support Agreement).
 
The attorney and proxy named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until the Voting Covenant Expiration Date
at any meeting of the stockholders of the Company, however called, and in
connection with any written action by consent of stockholders of the Company
solely for the purpose of voting, or providing written consent, in favor of the
election of Smith to the Board of Directors of the Company (but only to the
extent Smith has met the criteria of the Nominating Committee of the Board of
Directors and has agreed to be so nominated to, and to serve on, the Board of
Directors).
 
The Stockholder may vote the Shares on all other matters (including for
additional nominees to the Board of Directors of the Company up to the number of
directors to be elected, less one), in any manner, not expressly referred to in
this proxy, and the attorney and proxy named above may not exercise this proxy
with respect to such other matters.
 
This proxy shall not be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares, except as otherwise set forth in the Support
Agreement).
 
If any provision of this proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof shall, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
proxy.  Each provision of this proxy is separable from every other provision of
this proxy, and each part of each provision of this proxy is separable from
every other part of such provision.  This proxy is subject to the terms of the
Support Agreement and in the event of an inconsistency between the terms of this
proxy and the Support Agreement, the terms of the Support Agreement shall
govern.
 
 

Dated:  _______, 2011 /s/ Alan M. Meckler   Alan M. Meckler

 
 
 

--------------------------------------------------------------------------------